Title: To Benjamin Franklin from Vergennes: Two Letters, 31 July 1783
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


          I.
          
            A Velle. le 31. Juillet 1783.
          
          J’ai communîqué confidentiellement, M, à M. le Ct. de Mercy la notte
            que vous m’avez fait l’honneur de me remettre; cet ambassadeur pense qu’il seroit convenable
            que vous la redigeassies d’après la notte que j’y ai mise: je me persuadé que ni vous ni
            Mrs. vos Collègues n’y trouveront aucune dificulté.
          
            Mr. franklin.
          
          
          II.
          
            A Versailles le 31. Juillet 1783.
          
          J’ai l’honneur, Monsieur, de vous envoyer une lettre et un mémoire
            accompagné de piéces qui m’ont été adressés par le Sr. Jean Baptiste Pecquet agent de la
            nation françoise à Lisbonne.
          Vous avés été informé, Monsieur, du zele désinterressé avec lequel cet agent S’est
            porté à rendre les Services les plus essentiels aux matelots Américains que les hazards
            de la guerre avoient conduits dans le Port de Lisbonne. Vous en trouverés le détail et
            les preuves dans Son mémoire.
          Je ne doute pas, Monsieur, que ces considérations ne vous portent à vous intérésser en
            Sa faveur, et j’espere que vous trouverés qu’il est de la justice du Congrès d’accorder
            au Sr. Pecquet quelque dédommagement et un témoignage utile de Satisfaction.
          J’ai l’honneur d’être très Sincèrement, Monsieur, votre trèshumble et très obeissant
            Serviteur.
          
            De Vergennes
            Mr Franklin./.
          
        